Case 20-10343-LSS pore? Filed 05/25/21 Page 1 of 6
c

* Hello istics Sil ocdera FIl ED

2021 MAY 25. AM 8:52

i) BANKRUP. Tey COUR
nisTRc? OF DEL AWA

a \ deen siclcs Write Wye ae

fh a, tet Gr Douk 52-SS yas
= Cll elon 8
ack Lone eo fee YW ‘A LWSenloen

Oye Of | IRN Keel OlF—FfE vlc oe
hed) Ook Fotos sre e, spony
SA nec Ne Lois Wow es ole
i _ mane Gare Abus
Hye a Mosk \o Ne ob
K Bb Ne Wat) he
lesen Hhe WH Scasks = ie oS |
fears fos, Ss BBS pespoe if asks
od usse & Ot Affvee Bibetlonls
bat of 2 Kcr] So Gea ele Yona
Vorkxng YViser Waned Te he Clue sc

) hosts AE Ke oe cataacrli

he & bh COAX :

“thane ot lise ee le Seat
oe ae ee Woe | fac,

 
Case 20-10343-LSS "RD Filed 05/25/21 Page 2 of 6
“a

   
 

 

@
/ (20 (2300 KS Cop Soe Gak an
g $OD (Veok (
nid Lin qn
hos ripper | 7p eens Pf
a a CV fhe oe oe a
add Le oF ie
Li ~—y yi ee ee
Get her Yhert RX. (edhe. S ot Bet
be dhe a Ms, Cbs, TO CME
Ceonked Sel st antes
eens Ad One Sco
Slevclng enh 4 oie
* (Sher, a TS AT

7 HO 6

THE “Sho beh ning
She bad Bag ht Ne A WE) Thiet

(Noles ceugAe 50 ne We
Le Mof « bey S Ht) my )

 
      

    

ek fio Que + Fold
All [ek Yrcloerrn @
C lathes
aff
ee ae

 
Case 20-10343-LSS te Filed 05/25/21 Page 3 of 6

mee ‘ei eid

tif ei
Geol.
Oph “oe Fpdes f Jeyt: Chibtion

     
 

pos

  

 
 

gy VY , “ot
C he fic ee by gorge
rot Times q Lyell (aA pede"

(Fphin of fit oy

the Sas ine =,"
‘Whe Sent so //)che
N ised fe feOn (She obrt

ann Ping Sex lexss Cath ses ota e 8

[hor Aref he Crs 0hkb
Noewo Soe inh ject Lod. Lis
2, Got

lo he ~ Ferd - sce
es Cprr dalam by the aes ns on

vee S023 ef Feds He Qou

 

ite bebo thas i ager hae

ri Kec wi) nee = Kec_Cucler
O0 be oi fa, fg See

 
     
Case ee 5009 Filed 05/25/21 Page 4 of 6

*
(Q7he tile ar] bad fhe pi La

a psig tay WINS, a

ry pecs a
Ml th Lhe pled fh Oe,
rol at

ide le ho IS seria Vet
g on ™ Stustopfe nn

The ideo Nex’
se Yl
pan ster oz bef

‘a mis

  
    
  
 

 

are / pe
okok le
fi re td ’

 
Case 20-10343-LSS 3 Filed 05/25/21 Page 5 of 6

 

TS Mess | Hash. 2 Meet
uc ae Hea Ok, ‘fe JZ Ahrst that
te hei Tf

THE ae (eOrrbovrg Has Le er

— the hylo Blae : | Scut /)4med

Se Cay /kxe KJ U0« a
Qui keane [he hig Loni
A a ea yi

eld TS
toe % We Got 4

thes AS ¢ yen Us (alah
Aposocf - b3Scuat Ghisor

  
     

at OO

3 ‘ ‘Chee ANZ

 
 

©
—
oO
©
®
o
C
oO
|
N
—
Lo
N
—
Lo
oO
To
oO
ih
Oo
oO
©
Ww
oO
oO
a
”)
”)
—
o
st
o
oO
=
oO
N
H
©
O

ie S44 784°2>" AWAY x
AN tnt oe Dee SRS OS

 —_

Costices (ort Setbee S} Wesker
BSA Rankrepicy Cas

Fad VVARKet Streat Gh ke
luilwungten , DE | 9¥a)

AM DID 2 PAG

 

 
